Last year, I had the honour to stand before the General Assembly (see A/73/PV.13). At that time, I argued against the then- draft global compact for migration, which was still to be adopted. What has happened since then? Last December, in this very Hall (see A/73/PV.60), the General Assembly endorsed the Global Compact for Safe, Orderly and Regular Migration (resolution 73/195). Since then, increasing numbers of people have been hitting the road, and new migratory flows are being launched, posing additional security challenges to countries of origin, transit and destination. The most recent developments are frightening. It is therefore no wonder that the issue of migration again rules European and global political agendas.
One would expect the United Nations and other international organizations to promote and protect international law, to help those who respect and comply with international law and to take a stand against those who violate it. That is our expectation, especially when it comes to fundamental rights. We can and should raise the question: is migration a fundamental human right? The answer is: no, it is not. But what does the United Nations do? The United Nations promotes migration, which we consider truly disappointing.
Going forward, we could raise another question: If migration is not among the fundamental human rights, then what is? The answer is the following: Everyone in the world has the right to live in peaceful, safe and secure circumstances in his or her home. Does the Global Compact for Migration say anything about these people? Does it protect their rights? The answer is, unfortunately, no — a resounding no. Therefore, instead of protecting the actual fundamental human rights of people, the Global Compact for Migration promotes migration, which is not a fundamental human right but a dangerous phenomenon that increases security risks worldwide. We find that to be unacceptable.
Last year, there was an attempt here in the United Nations to celebrate the Global Compact for Migration as the best document ever concluded in the history of the United Nations. But this attempt failed. The United States, Israel, Hungary, the Czech Republic and Poland voted against the Compact, with Brazil later joining those States. These six votes against prevented the adoption by unanimity of resolution 73/195, and we made it clear then that the Global Compact was the most dangerous document ever created in the United Nations. The past year has, unfortunately, proved us right.
During the debate, some tricks were played. There were false explanations and references given, statements that it would not be a legally binding document although the words “commit” and “commitment” appear in the text 80 times. Over the past year, many attempts have been made here to push the Global Compact for Migration through, part by part, chapter by chapter. Many documents on our agenda contain references to the Compact, sometimes in a surreptitious way, sometimes in an open way. Is this how the Compact is supposed to be made part of international law? I must tell the Assembly that we reject such attempts and urge all United Nations institutions to stop such attempts: stop referring to the Compact in United Nations documents and stop pushing the Compact through in a surreptitious way. I also want to make it clear that we will in future reject all United Nations declarations, documents and resolutions containing any reference to the Global Compact for Migration in whole or in part.
Let us consider what has happened in Europe in recent years. Due to the irresponsible and harmful migration policy of Brussels, more than 1 million illegal migrants entered the territory of Europe. Many people died in the Mediterranean. Perilous societies have arisen in Western Europe, where a noisy minority continuously and increasingly puts pressure on the silent majority. Terrorist threats have increased. The more than 30 significant terrorist attacks that have been committed in Europe by persons with a migratory background in recent years are the result of the hypocritical, ideologically motivated policy promulgated by Brussels. This policy puts pressures countries to get rid of national identity and cultural, religious and historic heritage in order to weaken member States and finally create a united States of Europe. But this is something that we reject.
We want the European Union to be strong again, but this can happen only when its member States themselves are strong. We are proud that Hungary is a strong country again. We are proud that we have been able to preserve Hungary as a Hungarian country. We are proud of our history. We are proud to be a 1,019-year- old State, among the oldest in Europe. We are proud to be a nation with a strong Christian heritage. We are proud of Christianity’s role in creating and maintaining our statehood. And we are proud to be true patriots, for whom Hungary comes first and for whom the national interest serves as a compass.
We base our foreign policy strategy on a principle called mutual respect. We respect our partners and their history, heritage and the decisions of their citizens. And we expect the same from our partners: that they respect our sovereignty and our specificities, which are based on our very rich history. And we expect our partners to respect the right of Hungarians to take decisions about their own country and its future.
Hungarians have made very clear decisions, on multiple occasions: that we do not want to receive illegal migrants, that we reject all external pressure in this regard, and that we preserve our right to make our own decisions as to whom to allow to enter the territory of our country and whom we do not allow. It is our sole prerogative to decide with whom we would and would not like to live in our country. As this is the express will of the Hungarian people, it is therefore our national interest. For us, fulfilling our national interest is our number one duty.
Unfortunately, based on recent developments in the European Union — opening ports to illegal migrants and debating yet again obligatory quotas for the resettlement of migrants — we must strengthen our efforts to protect our people and security. If we look at the migration situation in South-Eastern Europe today, it is comparable to that of 2015. Many countries, international organizations and, of course, non-governmental organizations (NGOs) inspire people in need to go to Europe. These people get the inspiration to pay thousands of dollars to smugglers. These people get the inspiration to board derelict vessels. And they get the inspiration to expect NGOs to come and take them illegally to Europe.
Now, another question can be raised, I suppose, and with very good reason: who benefits from this? The answer is obvious: smugglers and organized criminal groups definitely benefit from all of this because they earn millions; and terrorist organizations benefit, too, because massive uncontrolled flows of migrants give terrorist organizations the chance to send their fighters all over the world.
The second part of this question is, who loses under such policies? Without a doubt, countries of origin lose, because if people are going far away from countries of origin, they will never return. The question then becomes, who will reconstruct and rebuild those countries? Transit also countries lose. If we look at the Western Balkans, we see migrants occupying public areas. They behave aggressively. In some schools, teachers were not able to begin teaching their classes in September. This is very similar to what we experienced first-hand in Hungary back in 2015, when 400,000 illegal migrants marched through the heart of the country, behaving in a very aggressive way, attacking our police, occupying public areas and blocking traffic on railway lines and highways. The countries of destination lose as well. And the people themselves lose because they put their lives at risk. If we look once again at how many people have died in the Mediterranean because of this very irresponsible policy being interpreted as an invitation.
Everybody therefore loses. Everybody takes serious risks — except for the smugglers and terrorists organizations. I believe the United Nations should not do this. The United Nations should not encourage migratory waves; rather it should play a leading role in resolving conflicts, in helping countries to develop, in helping African countries to build capacity, because Africa can be the continent of the future, but only if we build capacities to keep people at home under appropriate circumstances. The United Nations should help those who have fled to return home as soon as possible. We should carry out reconstruction projects. We should guarantee the physical and legal security of those who had to flee and would like to return to their homes. We should help countries to protect themselves from negative shocks and security risks.
The United Nations should also help countries to ensure the security and safety of their own citizens. That is exactly what Hungary has been doing. We respect our obligations as a State to protect our citizens and guarantee them a safe and secure life, which is why we strictly and steadfastly protect our borders, allowing no illegal trespassing. The only way to come to Europe should be the legal way. The only way to come to Hungary is the legal way. We reject the approach that we should allow people to violate our borders. Why should we let people violate our borders? What humanitarian or legal reason would impel us to allow anybody to violate a border between two safe and peaceful countries?
Indeed, border protection is a national security issue, and the United Nations should not act against the national security interests of any Member State. Unfortunately, the United Nations promotes the idea of allowing people to violate borders between peaceful countries. We expect the United Nations to consider the violation of a border as a serious criminal offence that should be prevented and punished instead of promoted and encouraged. We expect the United Nations to stop portraying NGOs as legitimate representatives of nations because they are not. Elected politicians represent their nations; Governments, not NGOs, are authorized by their peoples to act. I myself have never seen any NGO run in an election. In fact, it is to Governments and elected officials that people entrust authority. That is why Governments and elected politicians have the right to speak on behalf of nations and on behalf of peoples.
We read the Global Compact for Migration to provide that all countries must in future become either a country of origin, a country of transit or a country of destination. We reject this notion. We believe there is a fourth category: there are countries, such as Hungary, that do not wish to be a country of origin, transit or destination. And we have the right to so decide.
We urge the United Nations to stop portraying migration as the best development ever for humankind. We do not look at migration as the best instrument for addressing demographic and labour-market challenges. Let us leave it up to Member States to make sovereign decisions in this domain.
We in Hungary support our families and continuously modernize education instead of encouraging migration. And this approach works. The proof is that we are now number one in the European Union in terms of gross domestic product growth and we have reached full employment. We must also dispel another suggestion going around here, stating that multicultural societies are by definition better than homogeneous societies. We Hungarians do not feel less valuable just because we are not a multicultural society. We should leave it up to sovereign nations to decide how they want to live their lives.
Let us provide help where it is needed and avoid causing problems where there are none. This is our principle. We must help people stay in their home countries with human dignity and help those having fled to return to their homes as soon as possible because this is what international law prescribes.
We Hungarians have spent $40 million to help Christian communities in the Middle East — in Iraq, Syria, Jordan and Lebanon. We have rebuilt thousands of demolished houses and dozens of razed churches. We are covering the medical costs in the largest Christian hospitals in Syria. We have been rebuilding schools. Through these efforts, we have helped more than 50,000 people to be able to remain in their home country or to return as soon as possible. Through this programme of helping Christian communities, we wish to draw the attention of the international community to the fact that Christianity is the most persecuted religion the world over.
In order to help those countries currently unable to retain their populations, this year, we have increased our financial support to the least developed countries sevenfold, to $29 million, and, this year, we have increased our financial support to Africa fivefold, to $25 million dollars. I believe it is crucial for young people to be involved in these efforts. Capacity-building is of the utmost importance, which is why we are providing 4,870 scholarships to students from least developed countries in Asia, Africa and South America to gain the competitive knowledge and skills that contribute to strengthening their own countries when they return home. We do this because our top priority must be to help all people to enjoy a safe and secure life in their home countries. This is what international law requires and what responsible behaviour dictates.
